DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2011/0070500 to Chen.
	Regarding claims 1 and 2, Chen teaches a positive electrode for a non-aqueous electrolyte secondary battery (¶0036), comprising a first positive active material (amorphous metal oxide particle, ¶0030) and a second positive active material (crystalline metal oxide particle; Tables 2, 3, ¶0031-0033), wherein 
the first positive electrode active material has a pore volume, of pores each having a pore diameter of 100 nm or less, per mass of 8 mm3/g or more (Table 3 lists a pore diameter for samples A-D that is much less than 100 nm, ¶0034 recites that these materials have pores of 5 nm or less diameter; while the reference does not specifically provide a pore volume distribution as a function of pore diameter, a skilled artisan would interpret the pore volumes cited in Table 3 to at least be an upper limit of the pore volume of pores each having a pore diameter of 100 nm or less, comparable to the claimed pore volume; the recited pore volumes range from as high as 1,220 mm3/g to 250 mm3/g)
the second positive active material has a pore volume, of pores each having a pore diameter of 100 nm or less, per mass of 6.2 mm3/g (Table 3 cites one value of pore diameter for the Cm sample that is under 100 nm; while the reference does not specifically provide a pore volume distribution as a function of pore diameter, a skilled artisan would interpret the pore volume 
the pore volume, of pores each having a pore diameter of 100 nm or less, per mass of the first positive electrode active material is 4 or more times the pore volume, of pores each having a pore diameter of 100 nm or less, per mass of the second positive electrode active material (¶0033).
While the specific embodiment of a positive electrode recited in the cited passages above does not comprise a phosphate compound, Chen teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a phosphate compound to adjust the properties of the electrode (¶0025, 0048).
The recited pore volume of the second positive electrode active material, per mass is 6.2 mm3/g, larger than the cited 5 mm3/g or less. However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.”. MPEP §2144.05.I.
Per claim 2, modified-Chen teaches the limitations of claim 1. The content of the first positive electrode active material is 10 mass% based on the total amount of the first positive electrode active material and the second positive electrode active material (Table 2, ¶0047).

Claims 1, 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2015-026594A to Endo (included in Applicant’s IDS filed 2/19/2019, machine translation relied upon herein), and further in view of Chen. An example of the level of ordinary skill in the art is provided by “Comparison between different presentations of pore size distribution in porous materials” to Meyer.
Regarding claims 1, 3, and 4, Endo teaches a positive electrode for a non-aqueous secondary battery (Abstract, middle paragraphs of p. 2, 10 of the translation), comprising a first positive electrode active material (“first lithium transitional metal composite oxide particles” discussed beginning on p. 3 of the translation and throughout the text), a second positive electrode active material (“second lithium transition metal composite oxide particles”), and a filler (top, middle of p. 10 of translation), wherein
the first positive electrode active material has a peak differential pore volume, of pores having a pore diameter of 30-40 nm, per mass of as much as 1.7 mm3/g*nm (bottom of p. 5 of translation through middle p. 6 of translation)
the second positive electrode active material has a peak differential pore volume, of pores each having a pore diameter of 50-70 nm, per mass of not more than 0.5 mm3/g*nm.
A skilled artisan would understand the differential pore volume parameter recited in Endo in light of Meyer (p. 175-176, specifically see Table 1). A skilled artisan would understand that a pore volume per mass, as recited in claim 1 can be retrieved from a graph of differential pore volume in mm3/g*nm vs. pore diameter in nm by integrating under the curve of the graph. For instance, Endo presents the differential pore volume curves for an exemplary first positive electrode material and an exemplary second positive electrode material in Fig. 1 (discussed on p. 16-17 of the translation). 
A person having an ordinary level of knowledge in the art could estimate a pore volume of pores each having a pore diameter of 100 nm or less, the parameter ΔV*Δr described in Meyer, from a differential pore volume curve, by multiplying the peak differential pore volume by 100 nm, as illustrated in Marked-up Fig. 1 below. The area of the top and bottom rectangular boxes overlaid on Marked-up Fig. 1 are ~(1.4 mm3/g*nm) * (100 nm) = ~140 mm3/g and ~(0.3 mm3/g*nm) * (100 nm) = ~30 mm3/g, respectively. A skilled artisan would understand the areas of the top and bottom boxes to be overestimates of the pore volume due to the distribution of pore volumes having a peak.
[AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    442
    314
    media_image1.png
    Greyscale
 
Regardless, a skilled artisan would understand the pore volume of pores each having a pore diameter of 100 nm or less, calculated from Endo’s recitation of a peak differential pore volume of 1.7 mm3/g*nm, to be not more than 170 mm3/g. Unless the differential pore volume curve is particularly peaked, more so than Endo’s exemplary curve, a skilled artisan would understand Endo’s recitation of the peak differential pore volume of the first positive electrode material to overlap with the claimed pore diameter of 100 nm or less, per mass of 8 mm3/g or more. Endo’s recitation of the peak differential pore volume of the second positive electrode material is less than 0.5 mm3/g*nm; therefore the calculated pore volume of pores each having a pore diameter of 100 nm or less, is not more than 50 mm3/g*nm. A peak differential pore volume of 0.05 mm3/g*nm, within Endo’s range, means a second positive electrode active material with a pore volume of pores each having a pore diameter of 100 nm or less per mass of not more than 5 mm3/g. A skilled artisan would understand that incorporating a non-rectangular peak differential pore volume distribution may allow for peak differential pore volumes of greater than 0.05 mm3/g to lead to a pore volume value of not more than 5 mm3/g. Therefore a skilled artisan would understand Endo’s recitation of a range of peak differential pore volumes to correspond to overlap with the claimed pore volume of the second positive electrode active material.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Endo teaches that the mass ratio of first positive electrode active material to second positive electrode active material ranges from 70:30 to 95:5 (top of p. 6 of the translation). Endo renders obvious a second positive electrode active material with a pore volume of pores each having a pore diameter of 100 nm or less, per mass of 5 mm3/g. At the 70:30 ratio first positive electrode active material to second positive electrode active material, the pore volume of the first positive electrode active would only need to be (3/7)*4*5 mm3/g = ~8.6 mm3/g for the pore volume of the first positive electrode active material to be 4 or more times the pore volume of the second positive electrode active material. Therefore, based on this reasoning and the reasoning above, Endo renders obvious the claim recitation that the pore volume, or pores each having a pore diameter of 100 nm or less, per mass of the first positive electrode active material is 4 or more times the pore volume of pores each having a pore diameter of 100 nm or less, per mass of the second electrode active material.
Endo does not teach that the filler is a phosphate compound. Chen teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a phosphate compound as a filler in a positive electrode for a similar secondary battery because such a compound can be intercalated by a lithium ion (¶0048).
Per claim 3, modified-Endo teaches the limitations of claim 1. Endo teaches that both the first positive electrode active material and the second positive electrode active material are in the form of secondary particles (bottom of p. 5 of translation, bottom p. 16). The average particle diameter of primary particles constituting the first positive electrode active material and of primary particles constituting the second positive electrode active material should be kept below 500 nm is a known result effective variable that affects the crystallinity and conductivity of the material (bottom p. 8 through middle p. 9). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary the average particle diameter of the primary particles constituting the first positive electrode active material and the average particle diameter of the primary particles constituting the second positive electrode active material in order to optimize crystallinity and conductivity.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
The limitation that an average particle diameter of primary particles constituting the first positive electrode active material is smaller than an average particle diameter of primary particles constituting the second positive electrode active material is an obvious consequence of optimizing the crystallinity and conductivity.
Per claim 4, modified-Endo teaches the limitations of claim 1. Both the first positive electrode active material and the second positive electrode active material are lamellar lithium transition metal oxide (“layered rock salt type crystal structure” in middle of p. 9) represented by a general formula Li1+αMe1-αO2, which can be transformed to Li(1+α)/(1-α)MeO2, which reads on the claimed general formula where a=1 and b=0, and (1+α)/(1-α) reads on 1+x. The parameter (1+α)/(1-α) varies between 1.2 and 1.6 (middle through bottom of p. 4 of translation). The parameter Me reads on the claimed parameter M, and represents metal elements Ni, Co, and Mn. Therefore Endo teaches the claimed lithium transition metal oxide.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,868,299 in view of US PGPub 2011/0070500 to Chen. 
Claim 3 of patent ‘299 teaches all of the limitations of instant claims 1, 2, and 4 except for the requirement that the positive electrode comprise a phosphate compound. However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a phosphate compound in the positive electrode, as Chen teaches such compounds are capable of being intercalated by lithium ions (¶0048).
Claims 1, 2, and 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,892,472 in view of Chen. 
Claim 3 of patent ‘472 teaches all of the limitations of instant claims 1, 2, and 4 except for the requirement that the positive electrode comprise a phosphate compound. However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a phosphate compound in the positive electrode, as Chen teaches such compounds are capable of being intercalated by lithium ions (¶0048).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726